 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArmco,Inc., Eastern Steel Division,Ashland WorksandOil,Chemical and Atomic Workers Inter-national Union,AFL-CIO-CLCUnited Steelworkers of America,AFL-CIO-CLC,and its Local Union 1865andRichardM.Bank.Cases 9-CA-18227 and 9-CB-5285April 30, 1990SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 28, 1989, Administrative Law JudgeJohn H. West issued the attached supplemental de-cision.Respondent Armco, Inc., Eastern Steel Di-vision,AshlandWorks (Respondent Armco orArmco) filed exceptions and a supporting brief, andthe Charging Parties filed an answering brief.Subsequently, Respondent Armco filed a MotiontoReopenRecordtoAddAffidavitofArmco/OCAW Contract Agreement and Ratifica-tion.Armco's motion requested that the Boardreopen the record to accept filing of the affidavitof Industrial Relations Supervisor Richard Allen toestablish that "Armco and OCAW reached agree-ment on a four year contract on September 13,1989, thatthe agreementwas ratified by the CokeDepartment employees on September 29, and thatthe cost and value of the wages and benefits in thecontract are essentially the same as those recentlybargained by Armco and Steelworkers for theother departments of the Ashland Works." TheOil,Chemical and Atomic WorkersInternationalUnion, AFL-CIO-CLC (OCAW) filed a motion inopposition to Armco's motion. On November 24,1989, the Board issued a Notice to Show Cause tothe parties why the Board should not grant Re-spondent Armco's motion. OCAW filed a responseto the Notice to Show Cause in which it reiteratedits opposition to Armco's motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and record in light of the exceptions, briefsand motions and has decided to grant RespondentArmco's motion to reopen the record and to affirmthe judge's rulings, findings,' and conclusions only1Respondent Armco has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findings.to the extent consistent with this Decision andOrder.In its original Decision and Order in this pro-ceeding,2 the Board found that Armco engaged inunfair labor practices in violation of Section8(a)(1), (2), (3), and (5) of the National Labor Rela-tionsAct and that United Steelworkers of Amer-ica,AFL-CIO-CLC and its Local Union 1865(Respondent Steelworkers or USWA) engaged inconduct violative of Section 8(b)(1)(A) and (2) ofthe Act. To remedy these violations the Board or-dered, inter alia, the following: that RespondentArmco cease recognizing Respondent Steelworkersand, on request of OCAW, restore the status quoante that existed prior to the implementation ofvarious unilateral changes by Armco with respectto the rates of pay, wages, hours, and other termsand conditions of employment of the unit employ-ees; that it reimburse the employees, or former em-ployees, for any monetary losses they may havesuffered as a result of the unilateral changes withinterest thereon; and that it continue such paymentsuntil such time as Armco negotiates in good faithwith OCAW or toimpasse.The United States Court of Appeals for the SixthCircuit enforced the Board's Order, except for thebackpay award.3 The court stated in relevant part:It has come to our attention that the remedyordered against Armco may be too harsh, foritwould require the company to pay wagesperhaps as much as three dollars per hourmore than the coke workers have been receiv-ing since the plant's purchase. InKallman v.NLRB,640 F.2d 1094 (9th Cir. 1981), thecourt set aside part of a similar remedial orderand remanded the matter to the Board. Thecourt there found that "[t]he function of theremedy . . . is to restore the situation, asnearly as possible, to that which would haveoccurred but for the violation."Id.at 1103,We do not rely on the judge's discussion concerning reimbursement ofreductions in pay and benefits of coke plant employees pursuant to theNovember 25, 1987 Caster Reduction Agreement It is unnecessary torule on OCAW's caster agreement claim because the reductions tookplace outside the backpay period as determined in this Second Supple-mental Decision and Order and therefore raise no backpay liabilityissues.In adopting the judge's findings we find it unnecessary to rely on theminutes of meetings between Armco and the Steelworkers or the judge'sdiscussions of such minutes.Armco excepts to the judge's refusal to grant Armco's motion to file areply brief to OCAW's brief to the judge In fn. 24 of his decision, thejudge denied Armco's motion because Armco did not demonstrate anyneed for a reply brief and no special circumstances warranted replybriefsArmco had an opportunityin itslengthy brief to the Board to setforth its position and respond to OCAW arguments stated at the remandhearing or in OCAW briefs. Accordingly, we find no merit in Armco'sexception to the judge's rulinga 279 NLRB 1184 (1986).3 Armco, Inc v. NLRB,832 F 2d 357 (6th Cir. 1987), cert denied 486U.S 1042 (1988).298 NLRB No. 531\ ARMCO, INC.417citingPhelps Dodge Corp. v. NLRB,313 U.S.177, 194 ... (1941). InKallman,the facts in-dicated that the employer would not haveagreed to union demands to pay the higherrate.We believe that the same may be true in thiscase.Thus, we hold that the employer is re-sponsible for the pay difference for the timewhich would have been required for bargain-ing.We will remand this matter to the Nation-alLabor Relations Board, however, for thefactual determination required to decide theextent of backpay.4The Board accepted, as the law of the case, theSixth Circuit's remand limiting Armco's monetaryliability at the predecessor's contractual rates to thetime which would have been required for bargain-ing. In its Supplemental Decision and Order, 291NLRB 1171 (1988), the Board remanded the pro-ceeding to the administrative law judge for a re-opening of the record and further hearing for thelimited purpose of taking evidence on the extent ofArmco's backpay liability, i.e., the "time whichwould have been required for bargaining." Specifi-cally, the Board placed the burden of proof onArmco to establish that it would not have agreedto the monetary provisions of the predecessor em-ployer'scollective-bargainingagreementwithOCAW, the date on which it would have bar-gained to agreement, and the terms of the agree-ment that would have been negotiated, or to estab-lish the date on which it would have bargained togood-faith impasse and implemented its own mone-tary proposals.In his supplemental decision, the judge conclud-ed that Armco failed to meet its burden of proofwith respect to these matters and affirmed his origi-nal recommended Order dated July 18, 1984,which provided for backpay liability to extendfrom the date of the unfair labor practices in 1981until the parties bargain in good faith to agreementor impasse. The judge found that if Armco hadrecognized OCAW and bargaining had occurredafter the duty to bargain had arisen, the relativebargaining strength of the parties would not havebeen as one-sided (in Armco's favor) as Armco hadasserted. Further, the judge rejected Armco's con-tention that it would have canceled the purchase ifithad failed to obtain economic concessions fromOCAW in bargaining. Accordingly, the judge con-cluded that Armco failed to show that if it hadacted lawfully it would not have met the monetarydemands of OCAW's contract with the predecessoremployer.In its exceptions to the judge's supplemental de-cision,Armco asserts that the economic climateand relative bargaining power of the parties in De-cember 1981 when it purchased the predecessor'scoke plant support a finding that Armco wouldnever have agreed to the monetary provisions ofthe predecessor's contract, that the parties wouldhave reached an agreement or impasse by the timeof the December 31, 1981 purchase, and that themonetary terms of that agreement would have beencomparable to the monetary terms of the then-ap-plicableArmco-Steelworkers'contract.Armcocontends that it would have insisted on reachingagreement with OCAW before the takeover andabsent agreement would have walked away fromthe purchase.Alternatively, Armco argues that assuming it hadgone ahead with the purchase despite the lack ofan agreement with OCAW, Armco would have setthe initial terms, including monetary terms, to be,effective upon the commencement of operations ofthe coke plant by Armco on January 1, 1982, byeither setting the terms after advising OCAW thatArmco would not adopt the terms of the predeces-sor's contract and consulting with OCAW, or byreaching impasse on the terms on January 1, 1982,or very shortly thereafter. Armco asserts that in noeventwould bargaining have extended beyondMay 14, 1982, the date that OCAW's contract withthe predecessor expired.The Charging Parties contend that the judgecorrectly found that Armco failed to meet itsburden of proof on the remand issues and properlyreinstituted the original backpay remedy coveringthe entire period of Armco ownership of the cokeplant.The Charging Parties assert that the onlycompetent evidence on the time required for bar-gaining is the 1988-1989 bargaining.5As a preliminary matter we grant Armco'smotion to reopen the record to add the affidavit ofIndustrialRelationsSupervisorRichardAllen,which states that following the commencement ofcontract negotiations in June 1988, Armco andOCAW reached an agreement on September 13,1989,which was subsequently ratified by coke de-partment employees on September 29, 1989. It isproper to receive this evidence under Section102.48(d)(1) of the Board's Rules because the evi-dence "has become available only since the closeof the hearing" on April 25, 1989. OCAW's opposi-tion to this motion does not contest the truthfulnessor accuracy of the assertions in the affidavit, butrather argues that the information is irrelevant and4 832 F.2d at 365.5 The parties commenced negotiations in June 4988 after the SupremeCourt denied certiorari in this proceeding 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat a reopening of the record for this limited pur-pose is not warranted under the Board's Rules. Wefind no merit in OCAW's opposition. Thus, as amatter of record, we find that the parties negotiat-ed from June 1988 until September 1989, whenthey reached agreement on a contract. 6We interpret the Sixth,Circuit's remand as re-quiring the Board to determine what would havehappened had Armco purchased the coke plant andfulfilled its statutory obligation to bargain withOCAWat the timeof the takeover.We continue to adhere to our view that, in cir-cumstances like those here, it would ordinarily bepreferrable to calculate backpay on the basis ofcontractual rates paid by the predecessor untilagreement or impasse because the successor em-ployer's unlawful failure to recognize and bargainwith the union has left us without an adequate orreasonable alternative basis for calculatingwhatrateswould have been arrived at through lawfulbargainingand the period of time that would havebeen required to reach agreement or impasse.? Inaccepting the Sixth Circuit's remand as the law ofthis case, however, we are required to apply thisalternative formula, despite its difficulty and theBoard's past reluctance to do so.During the course of this extensive litigation, theparties advanced arguments in support of their re-spective positions concerning what the course ofbargainingwould have been had Armco recog-nized and bargained with OCAW at the time of thetakeover.We have carefully reviewed the argu-ments presented and the factual record before us.In a genuine effort to give meaning to the SixthCircuit's remand, yet mindful of our policy thatany uncertainties concerning questions about theoutcome of bargaining-had the parties bar-gained-should be resolved against the one whoseunlawful acts have created those uncertainties, weresolve the issues on remand as follows.We conclude, contrary to the judge, that Armcomet its burden of proof with respect to showingthat, had it negotiated with OCAW at the time ofthe takeover, Armco would not have agreed to thepremium monetary terms of the predecessor con-tract.8We find persuasive Armco's argument that6 The substantiveterms of that contract are immaterial to the determi-nation that we make in this decision.' See discussion ofState DistributingCo.,282 NLRB 1048 (1987), andLove'sBarbeque RestaurantNo.62, 245 NLRB 78 (1979),enfd. in partand deniedin part640 F.2d 1094 (9th Cu. 1981),in the Board's Supple-mental Decision and Orderin thisproceeding, 291 NLRB 1171 (1988).8 Although we find thatArmcomet its burdenof proof thatitwouldnot have agreed to the premium monetary terms of the predecessor con-tract,we reject the argumentsadvanced byArmco that it would nothave purchased the coke plant or would have purchased the assets onlyin the event that agreement could not have been reachedwith OCAW byArmco's asserted December 15, 1981 deadline or theDecember 31, 1981takeoveron contractterms that were comparablewith thethen-applica-the financially depressed condition of the steel in-dustry as well as the economic situation at thepredecessor'scoke plant in 1981 support Armco'sasserted bargaining posture.9We further find meritinArmco's argument that it would have ap-proached negotiations with a strong commitmentto avoid the possibility of destabilizing the wageand benefit structure covering the approximately3500 Steelworkers-represented Ashland Works em-ployees,by granting premium monetary terms tothe significantly smaller coke plant unit. Armcoalsopresented evidence that negotiationswithArmco's smaller satellite operations have not his-toricallyresulted in premium monetary terms.Thus, pursuant to the Sixth Circuit's mandate,Armco's backpay liability is limited to "the pay dif-ference for the time which would have been re-quired for bargaining."With respect to the time that would have beenrequired for bargaining,Armco argues that the par-tieswould have reached agreement or impassebefore the December 31, 1981 takeoveror shortlythereafter.Armco furtherasserts that in no eventshould backpay liability extend beyond May 14,1982,the date the predecessor's contract expired.Armco's position is based on its characterization ofthe economic conditions, bargaining demands, andrelative bargaining postures existing in 1981,and itsspeculation regarding the impact of these factorson bargaining had it occurred.Armco challengesOCAW's reliance on the parties' current negotia-tions to determine the course of bargaining in 1981,had bargaining taken place then, arguing that thecircumstances and the parties'relative bargainingleverages in 1988-1989 are different from what wasthe case in 1981.OCAWargues that the judge properly reinstitut-ed the original backpay remedy covering the entireperiod of Armco ownership from 1981 to the timethe parties'current negotiations result in impasse oragreement.OCAWmaintains that the only compe-ble Steelworkers'contract.Althoughitmay have been a common busi-ness practiceforArmcoto attempt to establish labor costs prior to theacquisition of a plant, there was no enforceable obligation on the part ofArmco or OCAWto bargain prior to the December 31, 1981 purchase.The violations of law to be remedied in these proceedings are not pre-mised on the viewthat Armco may ormay not have purchasedthe cokeplant. TheSixth Circuit enforced the Board's conclusionsthatArmco en-gaged in unlawful conduct in violationof theAct warranting remedialaction, leaving no room for the scenariothatArmcomight never haveacquired successor employer status and no unfair labor practice wouldhave occurred.The onlyquestion before us is the extentof Armco'smonetary liability.9 The parties stipulated that during the calendar year 1981 the coke fa-cility soldand shipped nearly all of its coke production,amounting to500 tons a day, toArmco. The coke facility's full capacityoperation wasapproximately 2800 tonsa dayIn December1981, 270 ofthe approxi-mately 470 employees in the predecessor'swork forcewere on layoffstatus. ARMCO, INC.419tent evidence on the issue of the time required forbargaining is the course of actual bargaining in the1988-1989 negotiations.OCAW argues that the1988-1989 negotiations disprove Armco's assertionthat if the parties had bargained in 1981, agreementor impasse would have been quickly reached.' °OCAW relies on evidence presented at the supple-mental hearing that since negotiations commencedbetween Armco and OCAW in June 1988, over 70bargaining sessions had taken place,no impasse hadbeen reached, all OCAW-represented coke plantemployees participated in a 21-day strike," and anumber of important subjects remained unresolved,including pension, seniority, overtime, wages, con-tracting out of work, successorship language, jobbidding, and call-out pay.We reject Armco's argument that backpay liabil-ity should not extend beyond May 14, 1982, thedate the predecessor's contract expired. The SixthCircuit's remand relied onKallman v.NLRB,supra, in which backpay liability was limited to "areasonable period for bargaining" because the factsdemonstrated that the successor employer wouldnot have agreed to union demands to pay thehigher rate of the predecessor's contract. The SixthCircuit specifically held that "the employer is re-sponsible for the pay difference for the time whichwould have been required for bargaining." Absentexplicit language in the court's decision tolling thebackpay period at the expiration of the predeces-sor's contract, we do not interpret the court's hold-ing as placing such a limitation on the backpay li-ability at issue here.12We note that Armco has notpresented any evidence as to why it is more validto assume' that the parties would have reachedagreementor impasse on or by May 14, 1982, thanany other date in the period in question.We are not persuaded, contrary to our dissentingcolleague, thatArmco's bargaining leverage in1982 was so one-sided that it can be concluded thatnegotiations between Armco and OCAW would1° In presenting its argumentthat the onlycompetent evidence con-cerning the time that would have been required for bargaining is the1988-1989 negotiations,OCAW apparently is arguing that these negotia-tions are illustrative of the hard bargainingthatwould have taken placeat the time of the takeover.OCAWdoes not refer to the agreementreached in September 1989. OCAW is not arguing that the backpayperiod should be limited to the length of time of the 1988-1989 negotia-tions, a period of approximately 15 monthsi i After the Supreme Court denied Respondents'petition for certiorarion June 6, 1988,officersof OCAWasked Armco Industrial Relations Su-pervisor Allen to put into effect the predecessor's contract.When Alleninformed them that the predecessor's contract would not be put intoeffect,a picket line was immediately setup As part of the strike settle-ment— a portion of the predecessor's contract was implemented.18 CfNLRB v. Dent,534 F.2d 844 (9th Cir 1976), cited inKallman,supra, in which the Ninth Circuit refused to enforce a Board order be-cause it provided for backpay at the predecessor's contract rates for theentire period of ownership, a period longer than the union's agreementwith the predecessor.not have continued beyond theMay 14,1982 expi-ration date of the predecessor'scontract. `Armcostated that it purchased the Allied coke plant toassure the availability of the quality of coke neces-sary for Armco's steel production without havingto stockpile a large coke inventory.'3 (Reliance onan external coke supplier would not provide suchan assurance.)Armco also desired to avoid the sig-nificant capital investment attendant to stockpilingcoke. 14 It is clearthatArmco wanted to avoid anyinterruption in the coke plant's production,as evi-denced at the time of the takeover by its hiring thepredecessor'swork force, and subsequently by itsexpressed concern over work stoppages at the cokeplant.' 5 In support of its accretion defense in theunderlying proceeding, Armco contended that be-cause coke is such a"vital ingredient"in the steel-making process, the people in control of that ingre-dient have"considerable [bargaining]leverage."'sWe note that to the extent that the depressed eco-nomic conditions in the steel industry in 1982 and1983 mayhave been a factor in the length of bar-gaining,it is possible that because of those condi-tions,Armco would have placed even greater sig-nificance and monetary value on avoiding the costsattendant to the interruption of production at thecoke plant,and might have continued bargaining inan effort to avoid awork stoppageat the cokeplant.As discussed above, we find no merit inArmco'sargument that had bargaining taken place in 1981the parties would have reached impasse or agree-mentby theDecember 31, 1981 takeover.Weagree with the judge's analysis thatifArmco hadrecognizedOCAW andpostpurchase bargaininghad occurred,the bargaining would not have beenas one-sided as Armco asserts.Based on the factualrecord before us, it is virtually impossible to deter-mine with any certainty when postpurchase bar-gaining would have resulted in an agreement or im-passe.In making a determination concerning the timethat would have been required for bargaining, theBoard is faced with a set of "less-than-perfect re-medial choices because of the uncertainties created'3 In the underlying proceeding in this case,Armco stressed the func-tional interdependence of the coke and blast furnace departments, and thephysical damage that could be caused to blast furnaces as a result of theunavailability of an acceptable quality of coke.14 Armco stated in the underlying proceeding that each 30 days ofcoke inventory represents a $7 million investment in unproductive assets,and that a min mum prudent inventory at contract expiration,assumingseparate coke plant representation,would be 42 days of coke supply.15 Armco asserted that it would be necessary to stockpile coke even ifitpurchased the Allied plant,if the coke employees were found to be aseparate appropriate bargaining unit, rather than an accretion to theSteelworkers'unit at the Ashland Works plant.i8 SeeArmco, Inc.,supra,279 NLRBat 1215. 420DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDby Respondent's conduct."17 Under the particularcircumstances of this case, we conclude that themost reasonable approach is to look at the parties'actualbargaining experience.Accordingly,welimit Armco's backpay liability under the predeces-sor's contract to a period of 15 months, which isthe length of time that it took the parties to reachan agreement once they began negotiations.In its brief Armco argues that the recently con-cluded bargaining should not be relied on to deter-mine the time that would have been required forbargaining because Armco had less incentive in1988 to reach agreement or impasse. In this regard,Armco contends that in 1988-1989, in contrast tothe situation in 1981-1982, the predecessor's agree-ment cost less than the current Steelworkers-Armco agreement. We note, however, that this istrue only if the cost of the OCAW pension plan isexcluded. Armco also asserts that the Board's deci-sion mandating recognition of OCAW had a signif-icant impact on the parties' respective bargainingpositions.While this may be true, that impact is adirect result of Armco's unlawful conduct.Armco further contends that the economic situa-tion at the coke plant is dramatically different nowwhen the plant is operating at full capacity, as con-trasted with the situation in 1981, when many unitemployees were laid off and OCAW's main con-cernwould not have been premium monetaryterms but rather job security. Armco relies on testi-mony to the effect that job security was a mainconcern of OCAW in 1981 and that OCAW's con-cern with respect to job security in 1981 is evi-denced by its failure to file an unfair labor practicecharge or otherwise protest the unlawful recogni-tion until after the sale had been completed and thetakeover had occurred. We find misplaced, howev-er, the Respondent's reliance on OCAW's apparenthesitancy to assert itself during the Armco takeov-ernegotiationswith the predecessor and theArmco-Steelworkers'contractnegotiations.OCAW's inaction was largely attributable toArmco's unlawful conduct in refusing to recognizeOCAW and the posture Armco assumed that itwas "the only show in town," as well as the unfa-vorable seniority and bumping rights policies nego-tiated between Armco and the USWA with respectto the unit employees. Whether job security wouldhave been OCAW's main concern absent Armco'sunlawful conduct is unclear. We emphasize that itisproper to resolve uncertainties with respect tothe outcome of bargaining against the one whoseunlawful acts created those uncertainties. 1817 State DistributingCo,282 NLRB1048, 1049(1987).toStateDistributing,supra, 282 NLRB at 1049 SeealsoNLRB v.TransportationManagementsCorp., 462 U S 393,403 (1983).Our remedy here gives meaning to theSixth Cir-cuit's remand by providing some recompense tothe victimsof Armco'sunlawful conduct but doesnot requireArmco to be bound by theterms of thepredecessor's contract for the entire period of own-ership where Armco has met its burden of provingthat it would not have agreed to the premium mon-etary terms of the predecessor's agreement. Rely-ing on the parties'actual bargaining experience todetermine the remedy in this proceeding meets thetestof reasonableness and is preferable to thisAgency's conjecture about the course of bargaininghad Armco fulfilled its statutory obligation to bar-gain withOCAWin 1981 at the time of the take-over of the coke plant.As the courthas already enforced our originalOrder in all respects,exceptwith regard toArmco's backpay liability,our supplemental Orderis limited accordingly.ORDERThe NationalLaborRelations Board orders thatthe Respondent,Armco,Inc.,Eastern Steel Divi-sion,Ashland Works, Ashland,Kentucky,itsoffi-cers,agents,successors,and assigns,shall take thefollowing affirmative action necessary to effectuatethe policiesof the Act.(a)Make whole the bargaining unit employees,or former employees in the unit,for any losses theymay have suffered as a result of the Respondent'sunilateral changes in terms and conditions of em-ployment, and failure to bargain withOil,Chemi-calandAtomicWorkers InternationalUnion,AFL-CIO-CLC (OCAW),for the period fromJanuary 1,1982,through March 31,1983, in themanner prescribed inOgle Protection Service,183NLRB682, 683(1970), enfd. 444 F.2d 502 (6th Cir.1971),with interest to be computed in the mannerprescribed inNew Horizonsfor theRetarded,283NLRB 1173 (1987).19The appropriate bargainingunit is:All productionand maintenance,all account-ing clerical,office trafficclericaland storesclerical,plant chemist, research technicians,employeesof the companyat itsAshland,Kentucky[coke] plant,but excluding assistantplant controller,all employee relations depart-ment, plant buyer,storekeeper,draftsmen, and19 Thismake-whole requirement includes remitting all payments owedto employee benefit funds and reimbursing employees in the manner setforthinKraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980), enfd. 661F.2d 940 (9th Cir 1981), for any expenses resulting from the Respond-ent's failure to make these payments. Any additional amount that the Re-spondent must pay into the benefit funds shall be determined in themanner setforth inMerryweather Optical Co.,240 NLRB 1213, 1216 fn. 7(1970). ARMCO, INC.technicians of the plant engineering office,professional employees, guards and all supervi-sors as defined in the Labor-Management Re-lations Act, 1947.(b)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at its Ashland, Kentucky coke plantcopies of the attached notice marked "Appen-dix."20 Copies of the notice, on forms provided bytheRegionalDirector for Region 9, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DEVANEY, concurring in part and dissent-ing in part.I agree with my colleagues that the judge erredin reaffirming his recommended Order that the Re-spondent be liable for backpay from the date of itsunfair labor practices until the parties reachedlawful impasse or an agreement. I also agree thatthe Respondent Armco has carried its burden ofproof that it would not have agreed to the econom-ic terms of the OCAW's contract with its predeces-sor,Allied.However, I do not agree that the length of timerequired to reach agreement on the parties' currentcontract affords the most reasonable approach forreckoning "the time that would have been requiredfor bargaining" pursuant to the remand by theSixthCircuit.'Although that approach has themerit of taking into account the parties' bargainingexperience, it ignores the enormous and relevantdifferences in the industry's economic picture andthe parties' relative bargaining strength in 1982 andthen in 1988-1989. I believe that, because ofArmco's greater leverage at the time of the pur-20 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board-" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "1Like my colleagues, I accept the court's opinion as the law of thecase421chase, the parties would have bargained to impasseor to an agreement with economic terms not great-ly different than those in the USWA contract infewer than the 15 months projected by my col-leagues.Accordingly, I would limit Armco's obli-gation to pay its predecessor's rates to the periodfrom the takeover of the coke plant to the expira-tion of the OCAW/Allied agreement, or from Jan-uary 1, 1982, to May 14, 1982.Respondent Armco has succeeded in persuadingboth my colleagues and myself that it would nothave agreed to the terms of the OCAW/Alliedcontract, and that it would have pressed for eco-nomic terms on a par with its USWA contracts.Unlike my colleagues, I am convinced that in 1982Armco had sufficient leverage to bring the OCAWeither to impasse or to agreement on these terms.According to the undisputed facts, the Allied cokeplant was operating at less than 20 percent of ca-pacity at the time of the purchase, with approxi-mately 60 percent of its -work force on layoff. Theplantwas losing about $1.5 million per month.With the majority of employees laid off and thefuture of the plant uncertain, OCAW leadershipwas anxious to protect the recall rights and job se-curity of unit employees. This concern was ex-pressed in communications from OCAW leadershipin 1982.With this understanding of the unit em-ployees'prospects, it hardly seems likely thatOCAW bargaining representatives would be confi-dent of achieving the economic terms of the Alliedcontract with Armco. It is far more plausible thatthey would have been open to the terms underwhich other union-represented Armco employeeswere working, the terms, in short, that Armco uni-laterally imposed.In addition,Armco later demonstrated at thebargaining table its ability to evoke a response tothe industry's changing conditions. Armco's Ash-landWorks had suffered financial hardship begin-ning before the purchase. In 1982 and 1983, theAshland Works sustained net losses, which resultedin deep concessions in contracts negotiated in 1983.The OCAW representatives would not have beenunaware of this picture. If Armco was able towrest economic concessions from the bargainingrepresentatives of its other employees in 1983, theinference that it would have exercised sufficient le-verage in negotiations with OCAW to roll back theAllied agreement's "premium" wages is inescap-able. It is implausible that for 15 months, duringwhich time it negotiated give-back agreementswith other unions, Armco would have continued topay the Allied contract wages and would have bar-gained without impasse with OCAW, 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, I would look to an earlier date for theconclusion of bargaining so that the Respondentwould be liable for backpay for a period that cor-respondsmore closely to the likely course ofevents if it had bargained. For these reasons, theMay 14 date appears to me to fit the facts of theparties' relative positions in 1982.As discussed above, I believe that this remedyreflects a more realistic assessment of the pace ofbargaining between the parties, had it occurred,while, equally significantly, providing recompenseto the victims of Armco's unfair labor practices.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL make whole the bargaining unit em-ployees, or former employees in the unit, for anylosses they may have suffered as a result of ourunilateral changes in terms and conditions of em-ployment, and failure to bargain with Oil, Chemi-calandAtomicWorkers InternationalUnion,AFL-CIO-CLC, for the period from January 1,1982, through March 31, 1983, with interest. Theappropriate bargaining unit is:All production and maintenance, all account-ing clerical, office traffic clerical and storesclerical,plant chemist, research technicians,employees of the company at its Ashland,Kentucky [coke] plant, but excluding assistantplant controller, all employee relations depart-ment, plant buyer, storekeeper, draftsmen, andtechnicians of the plant engineering office,professional employees, guards and all supervi-sors as defined in the Labor-Management Re-lations Act, 1947.ARMCO, INC., EASTERN STEEL DIVI-SION, ASHLAND WORKSJames E. Horner, Este,for the General Counsel.Bernard J. Casey, Esq. andWilliamH.Willcox,Esq.(Reed Smith Shaw & McClay),ofWashington, D.C.,for the Respondent.JohnW. McKendree, Esq. (McKendree, Toll & Mares),ofDenver, Colorado, for the Charging Party.SUPPLEMENTAL DECISIONJOHN H. WEST, Administrative Law Judge. In my de-cision in this proceeding, issued July 18, 1984, it wasconcluded, as here pertinent, that Armco, Inc., EasternSteelDivision, Ashland Works (Respondent Armco) en-gaged in unfair labor practices in violation of Section8(a)(1), (2), (3), and (5) of the National Labor RelationsAct.'Respondent Armco was ordered, inter alia, tocease and desist recognizing Respondent Steelworkersand, on the request of the Oil, Chemical and AtomicWorkers International Union, AFL-CIO-CLC (OCAW)restore the status quo that existed prior to the implemen-tation of the various unilateral changes by RespondentArmco with respect to the rates of pay, wages, hours,and other terms and conditions of employment of the in-volved unit employees; reimburse such employees, orformer employees, for any monetary losses they mayhave suffered as a result of the unilateral changes, withinterest thereon; and continue such payments until suchtime asRespondent Armco negotiates in good faith withOCAW or to impasse.The decision was adopted by the National Labor Rela-tions Board (Board).2Respondents Armco and the Steelworkers filed peti-tions for review with the United States Court of Appealsfor the Sixth Circuit, and the General Counsel filed across-application for enforcement. The court, inArmco.Inc. v.NLRB,832 F.2d 357 (6th Cir. 1987), affirmed thefindings of the Board with the exception of the backpayaward. After indicating at 365 that there was no justifica-tion for the "flagrant refusal of Armco ... to recognizeand bargain ... with the OCAW," the court went on tostate:It has come to our attention that the remedy or-dered against Armco may be too harsh, for it wouldrequire the company to pay wages perhaps as muchas three dollars per hour more than the coke work-ers have been receivingsincethe time of the plant'spurchase. InKallmann Y. NLRB,640 F.2d 1094 (9thCir. 1981), the court set aside part of a similar'reme-dial order and remanded the matter to the Board.The court there found that "[t]he function of theremedy . . . is to restore the situation, as nearly aspossible, to that which would have occurred but forthe violation." Id. at 1103,citing Phelps Dodge Corp.v.NLRB,313 U.S. 177, 194, 61 S.Ct. 845, 852, 85L.Ed. 1271 (1941). InKallmann,the facts indicated1The decision also found that United Steelworkers of America, AFL-CIO-CLC and its Local Union 1865 (Steelworkers) violated Sec.8(b)(1)(A) and (2) of the Act. It is not necessary to treat those violationsfurther herem.2 Armco,Inc.,279 NLRB 1184 (1986). Chairman Dotson dissented inpart. ARMCO, INC.that the employer would not have agreed to uniondemands to pay the higher rate.We believe that the same may be true in thiscase.Thus, we hold that the employer is responsiblefor the pay difference for the time which wouldhave been required for bargaining. We will remandthismatter to the . . . Board, however, for the fac-tual determination required to decide the extent ofthe backpay. As the court did inKallmann,we willleave it to the Board's discretion whether the reso-lution of these issues should be left to bargaining be-tween the parties.The decision of the court was initially stayed on mo-tions by Respondents in light of their petitions for re-hearing en banc and for certiorari to the United StatesSupreme Court. After the petitions were denied, theSixth Circuit's judgment of November 3, 1987, was en-tered on June 30, 1988, with the court ordering "that thedecision of . . . [the Board] in this cause be and the sameishereby enforced." On July 19, 1988, the Sixth Circuitentered an amended judgment ordering that "the deci-sion of . . . [the Board] in thiscause,with the exceptionof the back pay award which is remanded for a factualdetermination of its extent, be and the same is hereby en-forced."In its Supplemental Decision and Order herein, 291NLRB 1171 (1988), the Board, citingStateDistributingCo., 282 NLRB 1048 (1987), andLove's Barbecue Restau-rantNo. 62,245 NLRB 78 (1979), stated that it contin-ued to adhere to its view that theLove'sBarbecueremedy, namely, calculating backpay on the basis of thecontractual rates paid by the predecessor "because thesuccessor's unlawful failure to recognize and bargainwith the union has left us without an adequate or reason-able alternative basis for calculating what rates wouldhave been arrived at through lawful bargaining," wouldordinarily be appropriate under circumstances similar tothose in the present case. Nonetheless, the Board accept-ed the remand and, therefore, the court's -decision as thelaw of this case. Regarding whether the court's remandencompassed the entire status quo ante provision of theBoard's remedy, the Board concluded in its Supplemen-talDecision, after considering the parties'statements ofposition, thatthe court's decision and amended judgement shouldreasonably be interpreted to mean that RespondentArmco must abide by the terms and conditions es-tablished by the predecessor employer's expiredcontract, with the exception of those matters tradi-tionally encompassed within backpay, until the par-ties reach agreement or impasse.Regarding backpay, the Board,in itsSupplementalDecision, stated:This case will be remanded for reopening of therecord and further hearing before an administrativelaw judge for the limited l,arpose of taking evi-dence on the extent of Respondent Armco's back-pay liability, i.e., the "time which would have beenrequired for bargaining." 832 F.2d at 365. A remand423hearing is necessary to determine whether Respond-ent Armco would have agreed to the monetary pro-visions of the predecessor employer's collective bar-gaining agreementwith OCAW; whether a goodfaith impasse in negotiationswould have beenreached as of a certain date; and whether Respond-entArmco would have lawfully implemented itsown monetary terms ag of that date.Because it isuncertain whether Respondent Armco would haveagreed on the monetary terms of the prior contractbetween OCAW and the predecessor employer, theburden of proof must be placed on Respondent toestablish that it would not have agreed to the termsof the prior contract, the date on which it wouldhave bargained to agreement, and the terms of theagreementthatwould have been negotiated, or toestablish the date on which it would have bargainedtogood-faithimpasse andimplemented its ownmonetary proposals. The Board has consistentlyheld that such uncertainties should be resolvedagainst the one whose unlawful acts created them.55State DistributingCo,supra.The remand hearing was held in Ashland, Kentucky,on April 25, 1989. Upon the entire record thus made, in-cludingmy observation of the demeanor of the wit-nesses,and after due consideration of the briefs filed byGeneral Counsel, the Respondent, and jointly by Charg-ing Parties OCAW and Richard M. Bank, I make thefollowingFINDINGS OF FACTRespondent Armco called two witnesses. The first,JamesWallace, who has been the corporate director ofindustrial relations since 1977 and who is vice presidentindustrial relations,Eastern Steel Division, testified thathe was responsible for the labor matters of the involvedpurchase; that he negotiated the terms and conditions forcoke employees with the Steelworkers; that the structureof the involved bargaining unit was a key factor inArmco's determination; that the situation was analyzedand it was determined that the involved unit would beaccreted; that if the wages and benefits for the smallergroup of coke workers were higher than those of thelarger group of Steelworkers or if they were perceivedby the Steelworkers to be better, than the larger groupof Steelworkers would have demanded equal treatmentthat the involved coke plant sale cost $100 million andthe cost was a significant concern because at the time al-legedly the Eastern Steel Division was losing money;3'The only documentary evidence introduced at the remand hearingherein to support this statement was a letter, dated January25, 1982,from C.R. Flora,who at thetime was president of the Eastern SteelDivision,to exempt salaried employees of the Eastern Steel Division.Flora, in justifying an extended workweek of 5 5 days for theseemploy-ees stated,as here pertinent,"We lost over$14.5 millionlast yeaz " Thefollowing appearsat p. 49, LL. 23-28, of my above-describeddecision:Withrespect to the economic performanceatArmco's Ashlandsteelfacility,Maddox testifiedthat 1981was a record year for thesteel industryand forArmcowhichmadea total of $2.S million at theContinued 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat labor costs were a significant factor; that the in-volved OCAW collective-bargaining agreement in effectat the time was significantly different than the involvedSteelworkers agreement; that since the mid-1960s, atother Armco locations where there is more than one bar-gaining unit at a single plant or at satellite plants, thebasic terms of the settlement with the Steelworkers is ap-plied to the other units or the other units receive lessthan the Steelworkers;4 that Armco concluded in late1981 that it would not adopt the terms of the existingOCAW agreement and if Armco had to adopt said termstherewould have been no sale; that for tax purposesArmco wanted to close the asset sale in 1981; that itwanted to have the labor situation wrapped up in aid-December 1981 and it set a self-imposed deadline withthe Steelworkers for December 15, 1981; that with theexception of seniority arrangements for lines of progres-sion,which Armco later unilaterally implemented, agree-ment with the Steelworkers regarding the coke plant em-ployeeswas reached on December 15, 1981; that ifArmco had been told that it could not accrete the cokeworkers, it would have (a) declined to purchase the cokeplant, (b) purchased the assets only and hired employeesoff the street and/or from other Armco locations, or (c)went to OCAW and recognized the Union but negotiat-ed a new agreement;5 that if Armco had approachedOCAW to work out an agreement, Armco would havewanted the same terms as in the involved Steelworkersagreements; that the deadline for an agreement wouldhave been no different whether bargaining with OCAWor the Steelworkers; that if Armco could not have ar-rived at an agreement with OCAW, it would have imple-mented terms or hired new employees but he "suspect-ed" that Armco would not have gone through with thepurchase because it "would have had a labor situation[it]didn't want"; that in 1981 Armco had the lever-age because the predecessor was in a bad financial situa-tion,a number of the coke plant employees were onlayoff, and the coke plant employees had been told bythe predecessor that it wanted to tell this, the last of itscoke plants; that the bargaining climate in 1989 is signifi-cantly different than 1981 because in 1989 the economicsituation is much better for Armco's Eastern Steel Divi-sion and the Board proceedings have become a signifi-cant factor in bargaining, "[a]nd they have slowed itAshland plant,that in each of the preceding years Armco had aprofit at the Ashland plant; but that in 1982 [after] the purchase theAshland Works lost $64 million beforetaxes and in1983, up to thetime of the hearing, it lost $22 5 million [Emphasis added.]No exceptions were taken by Armco to this finding. It appears that theAshland plant is a part of the Eastern Steel Division but it does not makeup the whole Eastern Steel Division.4 Armco introduced an exhibit, R. Exh 2, which shows wage changesfrom 1960 to 1986 at specified plants and the base of the settlements withthe Steelworkers at the specified plants as compared to settlements withOCAW at Armco's Torrance CaliforniaplantWallace testified that itshows from 1967 forward the settlements with the Steelworkers andOCAWwere identical in all respects,except in 1983 regarding a conces-sionary agreement and with respect to new hires at Torrance.5 Regarding pensions, Armco assertedly would have wanted to admin-ister only one plan and the pension plan of OCAW was different in thatit included a cost-of-living provisionRegarding wages, Wallace testifiedthat "I think the closer we would have got them to the Steelworkers, thebetter it would have been for all concerned."down no end"; and that Armco does not have the sameincentive to implement its own money proposals in 1988and 1989 as it might have had in 1981-1982 because theagreement the coke employees are working under issomewhat legs costly than the Steelworkers agreement.On cross-examination,Wallace testified thatwhenArmco took over the coke plant operation in 1982 theplant was operating at 50-percent capacity; that he wasnot sure but that he thought that sometime in 19836Armco had the coke plant operating at 100-percent ca-pacity; that when it purchased the coke plant Armco hadno intention to bargain with OCAW; that in deciding ac-cretionwas a viable approach Armco either receivedbad advice or the decision fording to the contrary was a"bad" decision; that since June 1988 Armco has bar-gained with OCAW, meeting with the Union on what heestimates to be more than 30 occasions and at no timehas Armco declared impasse; and that operating underthe 1979 OCAW agreement, excluding the cost of thepension plan, in April 1989 would cost Armco less thanoperating under the pertinent Steelworkers' agreement.The second witness called by Respondent Armco,Richard Allen, is a supervisor in industrial relations atArmco. He testified, regarding the purchase of the in-volved coke plant, that he participated in a number ofmeetingswith Steelworkers representatives beginningDecember 2, 1981, with respect to the coke plant em-ployees; that a deadline of December 15, 1981, was setfor reaching an agreement with the Steelworkers; thatArmco wanted to have the Steelworkers represent thecoke plant employees because it believed that therewould be a problem with more than oneunion;that thepurchase was a fragile deal to begin with and labor costswere extremely important; that it was important that theagreement covering the coke plant employees be funda-mentally compatible with the contract Armco had withthe Steelworkers and if Armco offered more to the cokeworkers, it would have to defend itself to the Steelwork-ers asto why Armco did not offer similar terms to Steel-workers; that the existing OCAW agreement was cer-tainly not one that Armco would have accepted; that itwas understood by the Steelworkers that if the partiesdid not reach agreement on the lines of progression orthe departmental supplementary agreement that appliedto the seniority rules and the method of filling overtime,Armco could implement these provisions; that if Armcohad been advised that accretion was not a viable ap-proach,Armco could have (a) walked away from thepurchase, (b) purchased assets only and hired new em-ployees,, or (c) recognized OCAW and attempted to getan agreement; that if Armco did bargain with OCAW,Armco's objective would have been to get an agreementcompatible with the agreement with the Steelworkers, orinotherwords, essentially the same terms; that thetiming would have been the same, namely mid-December1981; that he believed that OCAW would have agreedbecause the coke plant was not operating at capacity, the6Allen testified that the coke plant was operating at full capacity inlate 1982 or early 1983?Allenpointedout that Armco had massive cutbacks at the Ashlandsteelworks at the time and noimmediateprospects for recall. ARMCO, INC.predecessor wanted to sell the plant and the major con-cern was job security; that if Armco did not reach anagreement within the time constraints, it could have (a)walked away from the deal, (b) purchased the assetsonly, or (c) hired the coke plant employees and imple-mented the terms and conditions; that on December 10,1981,he was told by either Wallace or J. EdwardMaddox, the manager of human resources for Ashlandworks of Eastern Steel Division, that if Armco wasunable to get a collective-bargaining agreement by De-cember 15, 1981, the purchase would be seriously jeop-ardized; that he and Maddox attended a meeting on De-cember 5, 1981, with representatives of the Steelworkersand OCAW and it was explained at the outset that themeeting was for informational purposes and that Armcointended to proceed with accretion; that another meetingwas held with OCAW representatives on December 19,1981, and Maddox explained the terms of the December15,1981 agreement with the Steelworkers; and thatOCAW did not raise demands regarding the terms andconditions of the agreement.On cross-examination,Allen testified that becauseArmco did not recognize OCAW and Armco would notaccept demands from OCAW, OCAW was not really ina position to make demands; that accretion was theviable alternativewhich Armco settled on; that sinceJune 1988 he has been Armco's chief negotiator in the 75bargaining sessionswhich have been held with OCAW;that the subjects which the parties have yet to resolveare (a) pensions, (b) seniority, (c) overtime, (d) wages, (e)subcontracting, (f) successorship clause, (g) job biddingwhich is a part of seniority, and (h) call-out pay provi-sion; that thus far Armco and OCAW have reached anunderstanding on (a) vacations, (b) holidays, (c) safety,(d) restoration of the dispensary which was taken awayfrom coke employees by Armco, (e) shifts, shift change,and shift allowance, (f) workweek starting and quittingtime, (g) workday starting and quittingtime,(h) shift re-pairman included in the assignment of overtime, (i) rec-ognition clause, and (j) management clause; that afterJune 6, 1988, when the United States Supreme Courtdenied Respondents' petition for certiorari the officers ofOCAW came to him and asked him to put into effect theOCAW contract; that when he informed them that theOCAW contract would not be put into effect, the repre-sentatives of OCAW left and immediately set up a picketline; that, as part of the strike settlement, a portion of theOCAW agreement was put into effect; that regarding thedispute about putting into effect the remainder of theOCAW agreement, he is aware that the Board has in-formed Armco of, possible contempt charges; that whileon direct he testified that one of the reasons for accre-tion was that Armco needed and uninterrupted source ofcoke during the 21-day strike in 1988, of all of the cokeplant employees, the plant continued to operate with su-pervisory employees and he did not hear of Armcolosing any production during the strike; that he firstlearned of the possible purchase from Maddox who toldhim that the coke plant employees would be accretedinto the Steelworkers; that someone higher than Maddoxdecided that the Steelworkers would be the bargainingagent for the coke plant employees; that the purpose of425the meetings with the Steelworkers between December 5and December 15, 1981, was to deal with the seniority ofthe coke plant employees, a seniority supplementaryagreement for the coke department and lines of progres-sion'for the coke department; that at the time there wasno debate with the Steelworkers regarding the generalterms and conditions of the agreement; that in 1988Armco made offers to 55 formerly laid-off coke plantemployees who assertedly had previously lost their 3-year recall rights; that the "infamous 55" were treated asnew employees in 1988 and given new seniority dates;thatwhileArmco, after the aforementioned SupremeCourt's denial of the petition for certiorari, began payingthe cost-of-living payments called for in the OCAWagreement with the predecessor, Armco has not agreedand is adamant that it does not want cost-of-living provi-sions in the contract it is negotiating with OCAW;andthat in 1981 and in the 1983 and 1986 agreements withthe Steelworkers there are clauses which prohibit strikesduring the term of the agreement.And on redirect Allen testified that he believed thatthe priorities of OCAW were different in 1981 than theyare in 1988 and 1989 in that, on the one hand, in 1981OCAW was concerned about job security and jobs at theplant and, on the other hand, in 1988 and 1989 OCAW isconcerned about pensions, wages, and seniority; and thatwhile in 1981 the payroll costs or economic costs weregreater for the coke plant employees than the Steelwork-ers, at the time of the remand hearing herein they wereless than the Steelworkers agreement."Respondent's Exhibit 4, the 1986 agreement betweenArmco and the Steelworkers, was introduced to showthe wages paid under the Steelworkers agreement. Asser-tedly, the OCAW contract calls for lower wages and,therefore, there is no incentive to go to impasse now be-cause Armco is paying less than it would under the cur-rent Steelworkers agreement.General Counsel called two witnesses. The first, Dar-rellClay, who has worked at the involved coke plant foralmost 20 years and who was an officer in OCAW, testi-fied that in December 1981 he, along with other repre-sentatives of OCAW, was called into meetings by Armcowhose representatives made it clear that the purpose ofthe meetings was informational or, in other words, to tellthe OCAW representatives what was taking place andnot to solicit the opinion of OCAW; that after Armco8 Allen sponsored R. Exhs. 3(a) and (b). The former compares the pay-roll costs under the pertinent OCAW agreement at the time Armco ac-quired the coke plant in 1981 with the payroll costs under the involvedSteelworkers agreement for the first 4 weeks of 1982 It assertedly showsthat the payroll under theOCAWcontract at the time of the acquisitionwas 83 cents an hour more than the payroll cost per hour under the ap-plicable Steelworker agreementThe latter compares the payroll costsunder the same two agreements covering the first 2 weeks in 1982 underthe Steelworkers agreement.Assertedly this comparison shows thatduring those 2 weeks theOCAWcost was 83 centsan hour more thanthe Steelworkers cost.Neither R Exh.3(a) or (b) takes into consider-ation pensions or insurance benefits and Allen conceded that the variablesor vacation time could result in a change. When asked on cross-examina-tion whether it was his understanding that 83 cents an hour would causethis profitable transaction"to go down,"he replied"Iwould not havemade that decision,"and that he did not know whether or not such adecision would have been made Allen also testified that Armco has spenta lot of money updating equipment in the coke plant. 426DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpurchased the coke plant the terms and conditionschanged regarding seniority, wages, insurance, pensions,and training programs; that after Armco purchased thecoke plant wages mostly decreased, there were fewerholidays, less vacation, the medical insurance coveragechanged, call-outpay for 4 hours ceased, overtime distri-bution changed,9 the cost-of-living allowance ceased,employees in the crafts were reduced from an "A" rateto a "C" rate and they were required to attend schoolingto get back the "A" rate; that while under the OCAWcontract a coke worker could bid on jobs anywhere inthe plant and the only limitation was a 6-month biddingrestrictionas far asbidding equal or higher, under theSteelworkers contract there were lines of progressionand if a coke worker went from one area of the cokeplant to another he had to start at an entry level andwork his way back up to the top as vacancies occurred;that under the Caster Acquisition Agreement employees,including thoseworking at the coke plant, were re-quired, after a vote of the employees was taken, to con-tribute from their pay1O for the purchase by Armco of acontinuous caster; that the coke workers went out onstrike for 21 days in 1988 because Allen refused to putthe OCAW contract into effect, upon demand, after theSupreme Court's denial of the petition for certiorari andAllen told the OCAW representatives that the contractin effect would be thesamecontract they had workedunder for the last 6.5 years; and that, as indicated above,the strike settlement provided for the partial restorationof the OCAW agreement.On cross-examination Clay testified that in December1981 the predecessor told coke plant employees that theArmco purchase looked like it was the only game intown; that coke plant employees did not exercise theirlegal rights in December 1981 'because they did notknow if Armco would be vindictive and not recall laid-off employees; that most of the coke plant employees didnot vote on the Caster Acquisition Agreement and ifthey had voted, their numbers would have been enoughto defeat the proposal; and that the pay back is not aguaranteed pay back.Gale Riggs, who has worked for 20 years at the cokeplant and who is resident of the involved Local ofOCAW, testified that he met with the president ofArmco, Perdum, on April 22, 1989, and Perdum apolo-9Under theOCAWcontract total yearly hours were calculated andthe overtime was distributed evenlyUnder theSteelworkers'agreementovertime went back to zero on a weekly basis and the overtime was dis-tributedwith the most senior workers getting"first shot."Also, underthe Steelworkers'agreement vacation pay was based on a formula whichtook into consideration overtime in that the more overtime worked themore vacation pay the employee would receive.10 G.C Exh 3.Beginning in 1987 until shortly after the SupremeCourt deniedthe petitions for certiorari,Clay had 65cents an hour takenout of hispay, two holidays were eliminated,the holiday work rate wasreduced from double time and one-half to double time with the one-halftime going toward the caster and the May 1, 1986 cost-of-living adjust-ment was eliminated.The caster is expected to be operationalby April 1,1990.The reductions are not permanent And,under the terms of theagreement,the employees will be reimbursed,with interest,when thesteel plant produces 1 million tons of prime steel in a 12-month period.Allen expectedthis to occurthe first year of operationWhile Armcoceased making the deductions when the SupremeCourt deniedcertiorari,no offer has been made to reimburse the coke plant employees.gized for the fact that Armco did not recognize OCAWfor the last 7 years; that Perdum said that the purchaseof the coke plant not only saved the coke plant employ-ees' jobs "but it played a significant factor in the recov-ery through the concessionary times of Ashland worksand . . . [the coke plant] played as much [a] part as bail-ing the entire Ashland works out as they did in savingour jobs"; and that when he told Perdum that the cokeplant had paid for itself, Perdum replied that while it didnot have a profit, with the money Armco saved with thecoke plant by making its own coke and burning the cokeplant gas the purchase expense was more than recouped.Allen testified on rebuttal that the Caster acquisitionAgreement affects the coke plant also since the casteroperationusesiron from the two blast furnaces and thetwo blast furnaces consume coke; that Armco and theSteelworkers entered into the agreement to ensure theviability of the plant; and that while the carter will in-crease production, it will do more to keep from losingproduction than increasing it.ContentionsOn brief, Armco contends that it owes no backpaysince it and OCAW would have agreed to a no-premiumcontract inDecember 1981; that Armco had everyreason to insist on a no premium contract in December1981 and it had the leverage to obtain it; that it wouldhave offered the same terms to OCAW which it offered'to the Steelworkers in 1981 and "[i]t goes without sayingthat this would have been so;"" thatArmco could not subject itself-as it has not in factever subjected itself-to gratuitous destabilization ofthewage and benefit structure it had bargainedwith the ... [Steelworkers] for the great majorityof Ashland Works employees by granting premium,windfallmonetary terms to a small unit of theWorks which was thenone-seventeenthof the size ofthe larger unit.12In the "hypothetical situation we are called upon hereto reconstruct, Armco had all the leverage" 13 since thecoke plant "was on its last legs";14 that Armco had theright to walk away from the purchase until it was final-ized, and, needing to have the labor relations situation ofthe acquired facility established on a stable and cost ap-propriate basis, it would have done so if an agreeableresolution with OCAW was not achieved; that OCAWhad every reason to accept a no-premium contract inDecember 1981 and no reason to resist it since at thattime the restoration and retention of jobs, not retentionof allied monetary terms, or even recognition of OCAW,was the "main concern" of the coke plant employees;that, "with life or death the issue, and facing the purchasedeadline ... the parties minds would have been rivetedand concentrated on bargaining, and on reaching agree-ment";15 that agreement would likely have been reached11 R Br., p. 912 Id. at 9 and 10.1s Id at 10.14 Ibid.is Id at 14. ARMCO, INC.since none of the forces and circumstances that make fordelay in 1988-1989 existed in 1981-1982; that insistenceby Respondent that OCAW reach agreement with itbefore the takeover, and that the monetary terms of thedeal be comparable to Steelworkers' monetary terms,would not have been unreasonable, unfair, or overreach-ing; thatOCAW could not then, any more than it can now,reasonably have sought, much less insisted upon,better monetary terms than the rest of the AshlandWorks receives. This is all the more the case inlight of the depressed economic circumstances in1981 and 1982 of Armco's Eastern Steel Divisionand the Ashland Works Co. .. . The survival of theAshland works was at stake.Premiums and windfallswere absolutely and obviously not in the cards foranyone. All had to pull together, and Armco wouldnot have considered any monetary terms that wouldhave divided instead of brought together all theashland Works employees, 16 [Emphasis added.]CAW and the General Counsel and their witnesses didnot deny that Armco and OCAW would have agreed toa no-premium contract in December 1981; that any sug-gestions thatArmco would not have bargained withOCAW and that the time for bargaining in 1981 wouldhave been comparable to the time for bargaining in1988-1989 would be frivolous; ' that "[t]he time-for-bar-gaining hypothetical which the Board is examining onremand was put forward by the Sixth Circuit'sandtheBoard's remand orders, and pre-supposes a hypotheticalscenario in which Armco recognized and bargained withOCAW in December 1981;"17 that the great length oftime the bargaining is taking in 1988-1989 is no evidence,much less proof, that bargaining in 1981 would havebeen lengthy, or specifically that it would have extendedbeyond the approximate December 15 deadline; that inthe current bargaining Armco could certainly have goneto impasse and imposed its final offer long before nowbut there was no necessity to do so because the mone-tary terms of the old Allied contract are less than thosein the current Steelworkers' agreement with Armco; thatinno event would bargaining with OCAW havestretched to the expiration date of the Allied/OCAWcontract, namely, May 14, 1982; that "the essence of theSixth Circuit's refusal to enforce the backpay order wasits recognition of the practical fact that the . . . [Steel-workers] rates are the measure of what Armco wouldhave paid OCAW";18 that assuming arquendo thatArmco had gone ahead with the purchase despite thelack of an agreement with OCAW, Respondent stillwould have set initial terms, including monetary terms,to be effective upon the commencement of operations ofthe coke plant by Arnco on January 1, 1982, by eithersetting the terms after advising OCAW that Armcowould not adopt the terms of the Allied agreement, andconsultwith OCAW or by going to impasse on theterms on January 1, 1982, or very shortly thereafter; that16 Id. at 1617 Id. at 18-19.E8 Id at 23 fn. 11427there would have been ample time for sufficient meetingsinDecember 1981 to reach impasse;,that the caster reim-bursement claim is without merit since (1) under theterms of the caster agreement the reductions will eventu-ally be reimbursed with interest and this moots any con-tention that they raise a backpay reimbursement issue, (2)the period involved here is beyond the "time whichwould have been required for bargaining" which asser-tedlyRespondent has shown is December 1981 andwhich is the sole focus of the Sixth Circuit's and theBoard's remand orders, and (3) the measure of backpayregarding the caster reductions is the difference betweenthe compensation under the old Allied agreement andcompensation under the Steelworkers contract, not be-tween different levels of Steelworkers compensation, andthat measure lasts for the time that would have been re-quired for bargaining which assertedly would have beenonly December 1981; that[a]lthough there are two separate bargaining unitsthere are not two separate enterprises and thereforepremium pay for either enterprise-and particularlythe smaller of the two-is not an option. That is thereason that the Sixth Circuit refused to enforce theBoard's backpay order.the Sixth Circuit recognized that although the closeconnections and mutual economic dependency ofthe coke, plant and the rest of the Ashland Worksdid not result in a single unit, those very connec-tions and dependencies made it unthinkable; thatOCAW would ever be offered or ever succeed inobtaining, or in the desperate circumstances in 1981would even have sought, monetary terms incompat-iblewith the . . . [Steelworkers] monetary terms;19and thatthe many years it took forOCAW'sunitposition tobe vindicated,in addition to being no justification forpunitive or other compensation, were the inevitableconsequence, in our system of administrative andcourt review, of hard fought efforts on both sides tovindicatedeeply heldbeliefs about what the law re-quired or permitted. OCAW may say or feel thatthe fact that Armco did not begin to bargain withOCAW until six and a half years after the takeoverentitled them to monetary compensation. But as theSixth Circuit decision recognizes, in light of the cir-cumstancesof this case any such compensationwould be simply punitive. which is contrary to theAct.20 [Footnote omitted andemphasisadded.General Counsel, on brief, argues that, with respect toWallace's testimony regardingOCAW reaching anagreement,"the bottomline in all thisis simply that it isall speculative . . . [and] Respondent failed to introducea singlepiece ofobjectiveevidence to support its conjec-ture";21 that the objective evidence available clearly19 Idat 29, 30, and 3120 Id.at 31 and 3221GCBr3 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshows that under no circumstances did Respondent everhave any intention of bargainingwith OCAW;thatWal-lace's testimony at the 1983 hearing herein was thatArmco would not make the purchase if it had to succeedto the agreement,or recognize the existing union; thatthe "options"cited by Wallace in his testimony werereally not viable options from Respondent'sviewpointsince the purchase price was too good to turn down, andmaking an assets only purchase would have raised thecost of the purchase with respect to hiring green em-ployees off the street or former Respondent employeeswho had worked at other locations;that even if Re-spondent had recognized OCAW in late 1981, it isabsurd to claim that Respondent would have quicklyreached an agreementwith OCAWin that the objectiveevidence of how quickly an agreement would have oc-curred between the Respondentand OCAW isto reviewthe existing situation;thatwhen the United States Su-preme Court denied the petitions for certiorari on June6, 1988,OCAW demanded that Respondent comply withthe Board's status quo order and reinstitute the 1979OCAW contract with Respondent's predecessor but Re-spondent"refused to budge from its position that the1979 contract was not going to be applied to the cokeplant employees";22 that even after a 21-day strike Re-spondent continued to refuse to restore the remainingportions of the 1979 contract pertaining to training andpensions;that after approximately 75 negotiating sessionsfor a new contract,the parties have yet to resolve manysubjects including pensions,wages, seniority,overtime,subcontracting,job bidding and call-out pay;thatRe-spondent can neither rely on its theory of bad legaladvice nor can it rely upon the subjective evidence itpresented that it would have bargained, if it had knownitwas required to do so, and would have reached anagreement quickly,since such subjective evidence is enti-tled to little weight,especiallywhen there is objectiveevidence available;that Respondent's overall strategy isto never give in to the OCAW on anything unless it isabsolutely forced to and this callousness is best illustratedby Respondent'sconduct after it lost its petition forreview before the Sixth Circuit in that on November 25,1987,Respondent executed still another agreement withthe Steelworkers which directly affected the coke plantemployees, namely,the Caster Acquisition Agreementwhich calls for a reduction in the pay and benefits of theemployees of both the steel mill and the coke plant em-ployees in order to buy equipment at the steel mill; thatthere would have been no bargaining,for the very rea-sons stated by Respondent'switnesses in the 1983 hear-ing; that Respondent's assertion that it would have bar-gained,if only it had not received bad' legal advice, isnot worthy of belief;that it is simply not credible for Re-spondent to claim on the one hand,that it would havequickly reached agreement in 1981 withOCAW, but onthe other hand,have taken 75 bargaining sessions toagree on so little; that Respondent should not be permit-ted to profit from its unlawful conduct, even though it isclear from the testimony in the instant hearing,that Re-spondent has already recouped its $100 million purchaseprice; and that a finding is warranted that the Respond-entwould not have bargained with OCAW in 1981under any circumstances, and Respondent should be re-quired to pay the backpay liability, including the reducedpensions and the caster money.On brief, OCAW contends that while Respondent hasthe burden of proving the time which would have beenrequired for bargaining, it produced no evidence on thematters for which these proceedings were remanded;that Respondent's position is that since it found out thatitwas violating the Act in 1981, the order of the SixthCircuit and the significance of the Sixth Circuit's relianceuponKallmann,supra,merely means that no backpayremedy can be awarded for its violations of the Act be-cause it would not have purchased the facility had itknown it could not accrete the Allied unit into the Steel-workers' bargaining unit; that "[t]his ludicrous and outra-geous disregard for addressing the issue mandated by theBoard in its Supplemental Decision at the very leastdemonstrates that the Respondent has failed to meet itsburden of proof';23 that not one scintilla of evidencewas adduced during the remand hearing herein concern-ing the negotiations Armco would have engaged in withOCAW had Respondent recognized OCAW; that thetestimony of Respondent's witnesses that Armco wouldhave insisted on a December 15 negotiating deadlinewith OCAW or Respondent would not have purchasedthe coke plant totally misses the point of the Employer'sobligations under the remand order since it predates thedate when Armco acquired the obligation to reorganizeand bargain with OCAW as of December 31, 1981, andagain on April 15, 1982; that the only competent evi-dence on the time required for bargaining is the 1988-1989 bargaining to date; that in the remand decisionherein, the Board has repressed its concerns over the un-certainties surrounding the establishment of the specula-tive outcome of bargaining had the parties bargained orwhat agreement might have been reached or what rateswould have been negotiated since such speculation isusually outside the scope of competent evidence; that theRespondent has the burden of proof and all uncertaintiesshould be resolved against it; that Respondent's failure tomeet its burden of proof warrants the determination of aStateDistributing,supra, bargaining remedy; that Re-spondent cannot claim such a determination is a penaltyin violation of the Sixth Circuit's conclusionary state-ments, the so-calledKallmann,supra, remedy or the pro-tectionsagainstforfeiturecontained in the Board'sremand decision; that the employees should be repaid forthe money lost by the caster deduction since this unilat-eral change in a condition of employment mandates re-imbursement to the employees; that in light of Respond-ent's failure to met its burden of proof, maintenance ofthe original backpay remedy is mandated; that' in orderto fully restore employees to the status quo ante, all em-ployee trust fund accounts should be restored to thestatus quo ante with respect to vesting rights and years22 Id.at 423OCAW's bnef, p. 11. ARMCO, INC.of service; and that the Board should enter no orderchanging the remedial portions of its original order.24AnalysisAs noted above, this case was remanded to me for thelimited purpose of taking evidence on the extent of Re-spondent Armco's backpay liability, i.e., the "time whichwould have been required for bargaining." 832 F.2d at365. The Board's remand Decision and Order goes on toindicate that a determination must be made regarding (1)whether Respondent Armco would have agreed to themonetary provisions of the predecessor employer's col-lective bargaining agreement with OCAW, (2) whether agood-faith impasse in negotiations would have beenreached as of a certain date, and (3) whether RespondentArmco would have lawfully implemented its own mone-tary terms as of that date. And the remand Decision andOrder indicates that Armco has the burden of proof toestablish that it would not have agreed to the terms ofthe prior contract, the date on which it would have bar-gained to agreement, and the terms of the agreement thatwould have been negotiated, or to establish the date itwould have bargained to good-faith impasse and imple-mented its own monetary proposals.Respondent's witnesses,Wallace and Allen, collective-ly testified that if Armco had to recognize OCAW whenArmco purchased the involved coke plant, Armcowould have (1) declined to purchase the plant, (2) pur-chased the assets only and hired employees off the streetand/or from other Armco locations, or (3) went toOCAW and recognized the Union but negotiated a newagreement. The terms of the agreement assertedly wouldhave been the same as those in the involved Steelwork-ers agreement and the deadline for the agreement wouldhave been mid December 1981. And if Armco could nothave arrived at an agreement with OCAW, Armcowould have implemented terms, or walked away fromthe purchase, with the latter being the most likely sce-nario in those circumstances.While asserting that either OCAW would have agreedtoArmco's terms in December 1981 to keep Armcofrom walking or Armco would have implemented itsown terms or walked, Respondent Armco has not metthe burden of proof described above. Until it made thepurchase, there was no obligation on the part of Armcoto do so. In the circumstances of this case, there was noduty to bargain until Arco made the purchase. Similarly,declaring impasse and implementing its own terms before24Respondent Armco has filed a motion for leave to file a reply briefto the OCAW brief. While Respondent asserts that the purpose of itsreply brief is to respond to OCAW positions not stated at the remandhearing but stated in the OCAW brief, it is noted that a portion of Re-spondent's reply brief is a reply to the brief filed by General Counsel,that OCAW's arguments regardingthe time forbargaining are argumentsbased on remand hearing testimony; that the 55 former Allied employeeswere brought up by counsel for OCAW during his cross-examination ofAllen, and that the position taken by OCAW on brief regarding pensionswas previously taken in its position statement which was filed with theBoard (with a certification that a copy was mailed to counsel for Re-spondent Armco) before the Board's remand Order herein. If the specialcircumstances of this proceeding warranted reply briefs, this would havebeen provided for at the end of the remand hearing. It was not. Respond-ent has not demonstrated any need for areply brief.Respondent'smotionis hereby denied429there was a duty to bargain, before the purchase of thecoke plant, does not speak to the showing the Boardsought from Armco.If Armco had recognized OCAW and bargaining hadoccurred after the duty to bargain had arose, the bar-gaining would not have been as one-sided as Armco as-serts.With respect to Armco'sassertionthat it would havewalked away from the deal if it could not get its way, itismy opinion that the circumstances would have had tobe drastically affected by the labor costs of this deal tohave Armco walk away from it. To keep Ashland goingArmco needed the right kind of coke for the right price.What were Armco's stated alternatives? It had two cokeplants (one in Texas and one in Ohio) which had to berefurbished to bring them into compliance with the law.If it had refurbished either one and used it to supplyAshland, Armco would have also had to consider thetransportation costs and headaches. Armco could havebuilt a new coke plant at the Ashland facility. Armco didnot supply the comparative costs of the alternatives so inaddition to Allen not conceding or disputing that Armcogot a bargain basement price on the Allied coke plant,one does not know how much Armco saved over theother alternatives by buying this plant.25Regarding, among other things, Armco's assertion thatitcould have purchased the assets only and hired em-ployees off the street and/or from other Armco loca-tions, the following, which is a portion of the notes of ameeting between Armco representatives and Steelwork-ers representatives on December 15, 1981, appears atpage 25 of my aforementioned 1984 decision:Mr. Wallace referred to the fact that OCAW wasnot being recognized and explained that this was tominimize exposures, He stated that Armco did notwant to deal with two unions and two expirationdates and end up with the tail wagging the dog 80to speak. He added that there was also a risk ofshutdown . . . . [Footnote omitted.] He went on toexplain that another reason for purchasing the plantis cost competitiveness of the Ashland Works oper-ations.We continued by saying that as a departmentof the Ashland Works, the coke would be pur-chased at cost and would ultimately decrease thehot metal cost in the steelmaking end of the busi-ness.He went on to say that the Coke Plant wasgoing to run wide open and utilize about 400 em-ployees at full production.Mr.Wallace stated that there are some otherconsiderations;one of which is the labor/man-agement situation and the biggest question there ashe understood it, involves, seniority.Mr.WallacestatedtheUnion [Steelworkers]may, ask whyArmco gave those employees from Semet Solvayanything. He stated that there are two reasons foras It is assumed that if the alternatives would have resulted in a savingsversus purchasing the Allied plant, Armco would not have made the pur-chase or at least it would have pointed out herein how much more theAllied purchase cost over the alternatives and argued that this was areason that it could not spend more on labor costs. 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat; one is we cannot run it [the] coke plant with-out -their expertise and experience.He explainedthat Armco had two choices-one would be to manthe coke ovens with people off the street or to manthem with people who know how to run cokeovens, and the conclusion is obvious.Mr. Rusen [a representative of the Steelworkers]asked if there were any possibility of one of the par-ties seeking injunctionary relief.Mr.Wallace an-swered that Armco was prepared for that, and infact, that had been made part of thecontingency planwhen it was drawn up. He repeated Armco wouldstop any injunctionary efforts. [Emphasis added.]Mr.Wallace stated that he would like to talkabout Armcostrategyin this acquisition.He statedthat first of all, Armco would not recognize theOCAW. He went on to explain that secondly, thoseemployees will all be represented by the UnitedSteelworkers of America and its preference is tohave one bargaining unit. Mr. Wallace continued bysaying thirdly, that both parties must be aware ofBoard charges.[Emphasis added.]Wallace did not mention using coke employees fromother of Armco's facilities at this meeting.Armcowanted the Allied work force. It was willing to and itdid violate the law in order to obtain (vis-a-vis in obtain-ing) this work force.26 It would not have hired off thestreets.And in light of the specialized experience re-quired to operate the coke plant, Armco would not haveused laid-off Steelworkers from the Ashland works. If itdid and if Steelworkers were willing to work at the cokeplant,Armco would have had to factor in the cost oftraining and lost time. Apparently, to sole degree, thesame would apply with respect to bringing in coke plantemployees from other parts of the Country because theymost likely would have had to familiarize themselveswith the equipment and procedures utilized in the Alliedplant.Regarding the terms and the deadline for a negotiatedcollective-bargaining agreement with OCAW if Armcohad recognized OCAW, again I cannot credit the testi-mony of Wallace and Allen. With respect to the dead-line, asnoted above, OCAW would have been under nolegal obligation to bargain let alone reach an agreementby December 15, 1981, 2 weeks before Armco purchasedthe coke plant. If negotiations took place after the pur-chase,December 31, 1981, how reasonable is it toexpect, even for the moment not taking into consider-ationArmco's recent negotiations with OCAW, that afirst-time collective-bargaining agreement, in the situa-tion at hand, could have been achieved in a few weeks?And if one takes into consideration the most recent nego-tiations, notwithstanding Armco's contentions regardingthe dissimilarities, such an assertion is even more doubt-ful.With respect to the terms, if Armco had recognizedand bargained with OCAW, the negotiations would nothave been, as noted above, one sided. Obviously it is one26 See fn 28, infrathing to tell the involved Union that you will not recog-nize it and you will not bargain with it and it is quitesomething else to inform the Union that you will recog-nize it and you will bargain with it. Once the Union as-certained that Armco intended to have full productionand most, if not all, of the coke plant employees back onthe job, it would have been a different "ball game."InKallmann,supra, the successor therein did not wantto employ the predecessor's work force and it had al-ready hired the new work force at a lower wage thancalled for by the agreement between the involved unionand the predecessor. It was not totally unreasonable,therefore, to give credence to that law violator's asser-tion that it would not have paid the higher rate. In theinstant case,Armco wanted, indeed needed, to employthe predecessor's work force. The Ninth Circuit, inKall-mann,relied on one of its prior decisions,NLRB v. Dent,534 F.2d 844 (1976), in which the successor retained allthe former employees, but violated the Act by unilateral-ly reducing wages. There the Ninth Circuit refused toenforce the Board's backpay order because the Board or-dered backpay at the prereduction levels for all hoursworked since the reduction. The court -stated:Here, it is clear that the Dents [the successors]would not have agreed to the wage rates which hadexisted under the previous contract. They had de-termined from an informal study of the prevailingwage rates in the community for similar jobs thatmany classes of their employees had been overcom-pensated by . . . [the predecessor], and they hadconcluded that this factor was one of the primaryreasons for . . . [the predecessor's] financial difficul-ties.The reason Armco gives for not wanting to meet themonetary terms in the1979Allied/OCAWcollective-bargaining agreement is that it would not subject itself"to gratuitous destabilization of the wage and benefitstructure it had bargainedwiththe . . . [Steelworkers.]"Armco didnot show that the coke plant employees wereoverpaid in terms of working in a coke plant in the areainvolved.Armco didnot assert that this factor was oneof the primary reasonsforAllied's financial difficulties.Armco'sposition is that it did not want the "tail wag-ging the dog." And it pointed to possibility of a strike atthe coke plant as an example of the "tail wagging thedog." But when tested under actual conditions duringthe aforementioned 21-day strike, the "tail did not wagthe dog."And other than Armco'sspeculation regarding the"tailwagging the dog"on contract monetary terms,there is no proof in this record that if, to meetthis situa-tion,Armco agreed to the monetary terms(while possi-bly getting certain commitmentsfrom OCAW) in the1979 Allied/OCAW agreement,27 it would have subse-27 As indicated in fn. 8, supra, Allen, when asked on cross-examinationwhether it was his understanding that 83 cents an hour (which did nottake into consideration pensions or insurance benefits) would have causedthis profitable transaction "to go down," testified that he would not havemade that decision and he did not know whether such a decision wouldhave been made. ARMCO, INC.quently had to give the steelworkers similar terms. Ac-cording to Armco, the survival of the Ashland Workswas at stake. As noted above, Armco was willing to vio-late the law to - obtain this work force.28 On the otherside of the coin, Armco has failed to show that if it-actedlawfully it would not have met the monetary demands oftheAllied/OCAW contract. Self-serving declarationsfrom witnesses I do not credit who represent a Companywhich, in my opinion, knowingly violated the law arenot sufficient to meet Armco's burden of proof.Another point warrants mentioning, namely, the no-strike protectionwhich Armco gained by forcing thecoke plant employees into the Steelworkers. Such pro-tection or at least some form of such protection29 wouldhave been a concern of Armco and perhaps this wouldhave been sufficient leverage, along with the purchaseprice and the fact that-according to Armco-the sur-vival of the Ashland Works was at stake, for Armco _toaccept the monetary terms of the 1979 Allied/OCAWcollective-bargainingagreement.Endless speculationcould be engaged in regarding what might have hap-pened if Armco had acted lawfully. There is no need toengage in such an exercise herein, however, since thisproceeding turns on whether Armco met its burden ofproof. Since Armco did not meet its burden of proof, a2$ Armco's awareness of the possibility of it being regarded as a suc-cessor is rather clear on this record. As noted in the material quotedabove dealing with the December 15, 1981 meeting between Armco'srepresentatives and the representatives of the Steelworkers,Wallacetalked in terms of"strategy," a "contingency plan,"and"Board charges." Ido not credit Ins testimony that Armco received bad advice. In my view,Armco was fully aware of that it would be held a successor if this mattercame before the Board.29 It is noted that there was a no-strike provision in the 1979 agree-ment between Allied and OCAW. See p 24 of G.C. Exh. 2 in the origi-nal hearing herein.431result different than that reached in my decision of July18, 1984, is not required.Accordingly, the findings, conclusions, remedy, rec-ommended Order, and, as here pertinent, "Appendix A"of the July 18, 1984 decision herein are affirmed.3030 While they cannot be resolved herein, and they in no way affect thedecision herein, certain other matters which have come up in this pro-ceeding should be mentioned at this point. First, the above-describedCaster reductions were unilateral changes in conditions of employment.Consequently, the coke employees should be reimbursed, with interest.The above-described remand order is very specific, however, and it limitsmy authority herein.Second, the following appears on p. 70 of my July 18, 1984 decision.As pointedoutinMego Corp .. [254 NLRB 300 (1981)], it wouldcontradict the purposes of the Act if the coke plant employees werepenalized by an order that on its face wouldseemto require Re-spondent Armco to withdraw certain benefits which have inured tothe employees under the agreement unlawfully applied to them. Ac-cordingly, the abrogation of said agreement shall be without preju-dice to the employees' wages and other economic conditions now inexistence.Obviously that language referred to the wages and other economic con-ditions and benefits in existence when the agreement is abrogated. Nor-mally, in situations such as the one at hand, benefits under an agreementunlawfully applied are not withdrawn unless and until the ChargingUnion requests that they be withdrawn. There is some mention in thisrecord of a request in July 1988 to implement the terms of the 1979OCAW agreement and the eventual implementation of some of the termsin settlementof a 21-day strike. I question, however, whether OCAW haswaived the right to demand that the higher monetary terms, whateverthey may be, in the Steelworkers agreement in effect when abrogationwas sought should not be reduced since Armco did not implement all ofthe involved terms of the 1979 Allied/OCAW agreement In otherwords, Armco takes the position herein that in 1989 the agreement thecoke employees are working under now is somewhat less costly than theSteelworkers agreementWhy? Should the monetary terms have been re-duced? Again, my authority herein is very limited. Also, the record is notfully developed on this matterAnd finally, benefit fundissues arehandled in the manner set forth infn. 26 of the Board's decision inFremont Ford Sales,289 NLRB 1290(1988).